COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 F.M.G.W,                                        §
                                                                 No. 08-11-00365-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  388th District Court
 D.S.W.,                                         §
                                                               of El Paso County, Texas
                   Appellee.                     §
                                                                 (TC# 2010CM1285)
                                                 §


                                        JUDGMENT

        The Court has considered this cause on the Appellee’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed for want of

jurisdiction.   We therefore dismiss the appeal for want of jurisdiction.        We further order

Appellant pay all costs of this appeal, and this decision be certified below for observance.

        IT IS SO ORDERED THIS 22ND DAY OF MAY, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
McClure, C.J., not participating